Citation Nr: 1145136	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

When this case was most recently before the Board in January 2011, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.

The issue of entitlement to an increased rating for service-connected PTSD has been raised in an informal hearing presentation submitted by the Veteran's representative in October 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

In September 2009, March 2010, and January 2011 the Board remanded this issue on appeal, instructing that the Veteran's claims folder be evaluated by VA examiners in order to provide an opinion with respect to each of the Veteran's acquired psychiatric disorders, other than PTSD, as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's service-connected PTSD.

The Veteran was afforded VA examinations in November 2008 and September 2009 in which the VA examiner failed to address whether any acquired psychiatric disorder was aggravated by the service-connected PTSD.  Therefore, the Board remanded the case in March 2010.

In response to the Board's remand, a VA examiner provided an addendum opinion in March 2010 after reviewing the prior two examination reports.  He opined that the Veteran's allegations of manifesting PTSD linked to the service were at least as likely as not in this case; that the Veteran's personality disorder and mood disorder not otherwise specified, were not at least as likely as not linked to the service; and the disorders had mostly been precipitated by the issues of alcohol abuse/dependence.

The Board found the March 2010 addendum opinion to be unresponsive to the remand directives and again remanded the issue on appeal in January 2011.

In response to the most recent remand, a different VA examiner provided an addendum opinion in February 2011 based on review of the medical records, the last VA examination report, and the claims files.  He opined that the diagnosis of mood disorder not otherwise specified was accurate and more likely than not the mood disorder was secondary to the Veteran's use of mood "ordering" intoxicants; that based on a review of medical records in the last few month, he continued to use cocaine, heroin, and other illicit substances; and it would be speculative to assume that his current symptoms and substance abuse were related to or caused by his service-connected PTSD.

As contained in the evidence of record, and specifically addressed in the September 2009 remand, the Veteran has other diagnosed psychiatric disorders, including substance abuse and dependence, anxiety, and depression.  Therefore, the Board finds the February 2011 addendum opinion to be unresponsive to the remand directives as it was instructed that an opinion be provided with respect to each of the Veteran's acquired psychiatric disorders, other than PTSD, as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's service-connected PTSD.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be provided to the February 2011 examiner, who should be requested to provide an opinion with respect to each of the Veteran's acquired psychiatric disorders (other than PTSD, including substance abuse and dependence, anxiety, and depression) as to whether there is a 50 percent or better probability that the disorder was caused or chronically worsened by the Veteran's PTSD.  The rationale for each opinion expressed should also be provided.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

